Exhibit 99.1 NEWS BULLETIN RE: INNSUITES HOSPITALITY TRUST FROM INNSUITES HOTEL CENTRE INNSUITES HOSPITALITY TRUST 1625 E. NORTHERN AVENUE, #105 NYSE MKT: IHT Phoenix, Arizona 85020 FISCAL 2014 Phone: 602-944-1500 IHT BOARD RE-ELECTED FOR FURTHER INFORMATION: Marc Berg, Executive Vice President 602-944-1500 email: mberg@innsuites.com Phoenix, AZ, July 1, 2014 - InnSuites Hospitality Trust (NYSE MKT: IHT) IHT BOARD RE-ELECTED InnSuites Hospitality Trust (the “Trust”) held its Annual Meeting of Shareholders on June 27, 2014. At the meeting, 5,862,519 were present in person or by proxy, which represented a quorum. Set forth below are the final voting results: Proposal No. 001A – Election of Mr. Lawrence Pelegrin as a Trustee. Votes For Against Abstentions 21,252 Proposal No. 001B – Election of Mr. Steven Robson as a Trustee. Votes For Against Abstentions Proposal No. 001C – Election of Ms. Pamela Barnhill as a Trustee. Votes For Against Abstentions 5,829,697 19,703 Proposal No. 001D – Election of Ms. Cynthia Ketcherside as a Trustee. Votes For Against Abstentions Proposal No. 002 – Approval of the issuance of IHT Shares of Beneficial Interest as consideration for the acquisition of 51% of the partnership interests of Fort Worth/Dallas Suite Hospitality Partnership operating Hotel Trinity. Votes For Against Abstentions On June 27, 2014, the Trust received another letter from the NYSE MKT LLC (f/k/a AMEX) (the "NYSE MKT") informed the Trust the Trust is not in compliance with continued listing standards of the NYSE MKT, Section 1003(a)(ii) and Section 1003(a) (iii) of the NYSE MKT Company Guide, due to the Trust having stockholders’ equity of less than $4.0 million and $6.0 million, respectively, as of April 30, 2014 and net losses in five consecutive fiscal years as of January 31, 2014. The Trust will be afforded an opportunity to submit a plan of compliance (the "Plan") to the NYSE MKT by July 29, 2014 on how it intends to regain compliance by June 27, 2015. On June 27, 2014 after the Trust Shareholders’ Annual Meeting, the Board of Trustees agreed to postpone the closing of the acquisition of Hotel Trinity pending the review and approval of the Plan. With the exception of historical information, the matters discussed in this news release may include "forward-looking statements" within the meaning of the federal securities laws. Forward-looking statements are not guarantees of future performance due to numerous risks and uncertainties and are described in greater detail in our filings with the Securities and Exchange Commission. Although we believe our current expectations to be based upon reasonable assumptions, we can give no assurance that our expectations will be attained. For more information visit www.innsuitestrust.com or www.sec.gov
